DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 22 October 2021 is acknowledged.  The traversal is on the ground(s) that the differences between the two species hardly require different fields of search.  This is not found persuasive because the non-elected species includes limitations that would need to be searched in depth in the classification A61M 5/3213. The non-elected species would also require searching for limitations relating to channels and rails that allow for sliding, these limitations are irrelevant with regard to the elected species. 
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11 February 2020, has been considered by the examiner.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1, line 21- the word “injection” is misspelled,
Claim 4, line 1- the word “includes” is misspelled.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing member” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is a protrusion on the outside surface of the inner cover member using [0009] from the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luther (US 4,838,871 A).
Regarding claim 1, Luther discloses a safety cover (Figs 12 and 19) configured to be coupled to an injection device and to provide a protective enclosure for a needle (60 Fig 15) of the injection device (Col 3 lines 50-53), the safety cover comprising: an outer cover member (70 Fig 19); an inner cover member (Fig 12, “needle guard 50” Col 3 line 50) coupled to the outer cover member in a concentric arrangement (See concentric arrangement in Fig 16) so that the outer cover member encloses at least a portion of the inner cover member (See Fig 16), wherein the outer cover member is configured to move relative to the inner cover member from an unlocked position (Position in Fig 16 is unlocked), in which the needle of the injection device is accessible for use, to a locked position (Position in Fig 17 is locked), in which the outer cover member and the inner cover member are fixed at one another and the needle of the injection device is inaccessible for use (Col 3 lines 43-48 “the locking action of the device is effected by rotating an external closure sleeve around the needle guard body and locking these two components by means of a ratchet engagement formed therebetween.”), wherein the outer cover (70 Fig 19) that includes a proximal end (74 Fig 19), a distal end (75 Fig 19), and a cavity (76 Fig 16) defined within the body, wherein the cavity is shaped and sized to receive a least a portion of the inner cover member (See Fig 16), wherein the outer cover member includes at least one first recess  or aperture defined on a portion of the outer cover member (See first recess in annotated Fig 18 below), 

    PNG
    media_image1.png
    435
    434
    media_image1.png
    Greyscale

and wherein the inner cover member includes a body (51 Fig 13) that includes a proximal end (the arm/flange 43 Fig 6 that is supported by the hub is the proximal end) and a distal end (the cover shown in Fig 12 is the distal end) coupled to one another by a hinge member (51A Fig 12, 52 Fig 14), wherein the inner cover member includes a cavity (56 Fig 15) that is defined within the inner cover member and that is shaped and sized to enclose the needle of the injection device within the cavity when the safety cover is coupled to the injection device (See needle 60 within the cover Fig 15), wherein the inner cover member includes at least one first protrusion (the edge 63 Fig 15 is a protrusion) that extends from an exterior surface of the inner cover member (the edge 63 extends from both the exterior and the interior surfaces of the inner cover member) and that is configured to (See locked position in Fig 17), 32 / 37AP1001wherein the inner cover member is arrangeable in a closed position, in which the proximal end and distal end are aligned with one another along a common plane and share a common longitudinal axis (the proximal and distal ends would be aligned with one another as shown in Figs 6 and 9, both ends are concentric around the needle), and in an open position, in which the distal end is bent, via the hinge member, out of the common plane relative to the proximal end to expose the needle for use when the outer cover member is in the unlocked position (the distal end would be bent out of the plane as shown in Fig 7).


    PNG
    media_image2.png
    318
    367
    media_image2.png
    Greyscale

Regarding claim 2, Luther discloses the safety cover of claim 1. Luther further discloses wherein the outer cover member and the inner cover member are rotatably coupled to one another (See rotation from Fig 16 to Fig 17) so that the outer cover member is configured to rotate relative to the inner cover member from the unlocked position to the locked position while remaining coupled thereto (Fig 17).  
Regarding claim 3, Luther discloses the safety cover of claim 2. Luther further discloses wherein the inner cover member includes a pin (See pin in annotated Fig 12 below) extending from the distal end (55 Fig 12), wherein the pin is received and retained within a corresponding bore (75 Fig 19, Col 4 Lines 8-13) defined in the distal end of the outer cover member (the distal end 75 of the outer cover member “makes a fairly close fit against the end stops 54, 55 of the guard body 51” Col 4 lines 11-13, the pin would be retained and received within the bore), wherein the outer cover member is configured to rotate relative to the inner cover member about a longitudinal axis of the pin (See rotation from Fig 16 to Fig 17).  


    PNG
    media_image3.png
    269
    850
    media_image3.png
    Greyscale


Regarding claim 4, Luther discloses the safety cover of claim 2. Luther further discloses wherein the inner cover member includes an opening or port (56 Fig 15) extending along a length thereof from the proximal end towards the distal end (See extension of the opening in Fig 13), wherein the length of the opening or port corresponds to a length of the needle extending within the inner cover member (“An I.V., syringe, or other needle 60 is sized to fit into the bottom 59 of the slot 56.” Col 3 lines 61-63).  
Regarding claim 5, Luther discloses the safety cover of claim 4. Luther further discloses wherein the outer cover member includes an opening or port (“elongate slot portion 81 defining edge members 82 and 83” Col 4 lines 15-17) extending along a length thereof from the proximal end towards the distal end, and wherein the length of the opening or port generally corresponds to a length of the needle extending within the inner cover member (although it is not shown, the opening would necessarily extend a length that generally corresponds to a length of the needle to cover it while in the locked position and to allow it to be exposed in the unlocked position).  
Regarding claim 7, Luther discloses the safety cover of claim 5. Luther further discloses wherein the openings or ports of the inner cover member and outer cover member have corresponding shapes and lengths (the openings of the inner and outer cover members are both elongated slots that correspond to the length of the needle).  
Regarding claim 8, Luther discloses the safety cover of claim 7. Luther further discloses wherein the openings or ports of the inner cover member and the outer cover member are aligned with one another in the unlocked position to allow the inner cover member to transition from the closed position to the open position to fully expose the needle for use (See Fig 16, the openings are aligned to allow the needle to be exposed).  
Regarding claim 9, Luther discloses the safety cover of claim 7. Luther further discloses wherein the openings or ports of the inner cover member and the outer cover member are misaligned with one another in the locked position to prevent the inner cover member from transitioning from the closed position to the open position (See Fig 17, the openings are misaligned to block the needle from being exposed).  
Regarding claim 10, Luther discloses the safety cover of claim 1. Luther further discloses wherein the outer cover member and the inner cover member are slidably coupled to one another so that the outer cover member is configured to slide relative to the inner cover member from the unlocked position to the locked position while remaining coupled thereto (See Figs 16-17, Col 3 lines 43-48).  
Regarding claim 19, Luther discloses the safety cover of claim 1. Luther further discloses wherein the at least one first protrusion of the inner cover member includes a biasing member (65 Fig 15) for applying a biasing force in an outward direction, thereby securely engaging the at least one first (the shoulder 65 applies a force outward against the outer cover member, see Fig 17, this keeps the inner cover member within the outer cover member and prevents disengagement).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Luther (US 4,838,871 A) in view of Madin et al. (US 2012/0029441 A1) and Schmitt (US 2012/0210569 A1).
Regarding claim 6, Luther discloses the safety cover of claim 5. However, Luther fails to disclose wherein the outer cover member includes a tab member positioned relative to the opening or port and coupled thereto via a breakaway connective member including a plurality of perforations or scores or cut-outs to allow for 33 / 37AP1001 the tab member to be torn from the outer cover member to fully expose the opening or port.
Madin et al. teaches wherein the cover member includes a tab member (9 Figs 1 & 2) positioned relative to the opening or port (it is positioned at the distal end of the opening, see Fig 1) and coupled thereto via a breakaway connective member (4 Fig 1)  to allow for 33 / 37AP1001 the tab member to be torn from the outer cover member to fully expose the opening or port ([0056] “The user then grasps the projection 9 at the distal end of the first part 4, and pulls the first part to remove it from the second and third parts 5,6”, See Figs 1-3). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include a tab member with the limitations as taught by Madin et al. in the device of Luther to sealingly enclose the needle and to block access to the needle before use [0055].
Modified Luther fails to teach the breakaway connective member includes a plurality of perforations or scores or cut-outs.
Schmitt teaches an area of weakness ([0030] “area of weakness 720”) includes a plurality of perforations (720 Fig 7). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the breakaway connective member of modified Luther to be ([0030] “not reusable”, “plurality of perforations that may be ripped apart by the user”) and to indicate tampering.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Luther (US 4,838,871 A) in view of Swenson (US 2003/0181868 A1).
Regarding claim 14, Luther discloses the safety cover of claim 1. However, Luther fails to disclose wherein the hinge member includes a shape memory characteristic.  
Swenson teaches a safety cover (50 Fig 1) wherein a hinge member (the cover pivots around the spring 70 Fig 1 which forms a hinge) includes a shape memory characteristic (the spring 70 Fig 1 has an inherent shape memory to bias its return to its original position). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the hinge member of Luther to include the shape memory characteristic as taught by Swenson to maintain the shield biased toward the shielded position when not in use to prevent accidental needle sticks [0044].
Regarding claim 15, modified Luther teaches the safety cover of claim 14. Modified Luther further teaches wherein the hinge member has a default state (Swenson- [0044]“biasing the shield toward the shielded position”, the default state is the shielded position) and is configured to return to the default state upon release of application of force upon the distal end of the inner cover member (the release of any force that biases the cover in the unlocked position, including force upon the distal end of the inner cover member, would allow the hinge member to return to the default state).
Regarding claim 16, modified Luther teaches the safety cover of claim 15. Modified Luther further teaches wherein the default state is associated with the inner cover member in the closed position (Swenson- [0044]“biasing the shield toward the shielded position”, the default state is the shielded position).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Luther (US 4,838,871 A) in view of Marano-Ford (US 2003/0036732 A1).
Regarding claim 17, Luther discloses the safety cover of claim 1. However, Luther fails to disclose wherein the proximal end and the distal end of the inner cover member are coupled to one another via a breakaway connective member.
Marano-Ford teaches a safety cover (10 Fig 1) wherein the proximal end (34 Fig 1) and the distal end (26 Fig 1) of the cover member are coupled to one another via a breakaway connective member (50 Fig 1). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the proximal end and the distal end of the inner cover member of Luther to be coupled to one another via a breakaway connective member as taught by Marano-Ford to provide an unbroken structure that is sealed [0028]. The motivation would be to prevent unintentional rotation from the closed position into the open position and to provide a surface that contaminants cannot penetrate to reach a sterile needle.
Regarding claim 18, modified Luther teaches the safety cover of claim 17. Marano-Ford further teaches wherein the breakaway connective member (50 Fig 1) includes a plurality of scores (the frangible web 50 is a score line, a weakened section of the cover [0031] molded as one piece, there are two scores, one on either side of the hinge, see Fig 2) configured to allow for the proximal end and the distal end of the inner cover member to break away from one another upon sufficient application of force upon the distal end when initially transitioning from the closed position to the open position ([0028] the fracture is described as occurring upon squeezing the sides together, however, this squeezing can be performed in the same action as the ends are being rotated from the closed to the open position).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Luther (US 4,838,871 A) in view of Carrel (US 2018/0140780 A1).
Regarding claim 20, Luther discloses the safety cover of claim 1. However, Luther fails to disclose wherein the inner cover member incudes at least one pair of snap-fitting hook members formed on the proximal end and defined on opposing sides thereof and opposing one another, and wherein each snap-fitting hook member of the at least one pair of snap-fitting hook members is configured to engage a corresponding portion of the injection device to retain the safety cover on the injection device.
Carrel teaches a hinged cover member (Fig 6) wherein the cover member incudes at least one pair of snap-fitting hook members (112 Fig 6) formed on the proximal end (110 Fig 6) and defined on opposing sides thereof and opposing one another (each of the fingers 112 has an opposing finger, see Fig 6), and wherein each snap-fitting hook member of the at least one pair of snap-fitting hook members is configured to engage a corresponding portion of the injection device (14 Figs 1 & 4) to retain the safety cover on the injection device (Fig 4, [0037]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the inner cover member of Luther to include the snap-fitting hook members with the limitations as taught by Carrel to allow assembly of the cover on the end of the syringe to be simple and easy with a snap-fit process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/03/2021